DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-18 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cesare Sclafani on 6/30/2022.

The application has been amended as follows: 
a) Cancel claim 7.
b) Amend claims 8 and 17:
8. (Currently amended) The device according to claim [[7]] 1, wherein the shaft of the impeller is located above a level of the open bottom of the caisson 
17. (Currently amended) The device according to claim [[7]] 1, wherein the shaft of the impeller is located above a level of the fluid in the caisson.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a device for generating hydroelectric energy, using waves or a swell of a mass of water, said device comprising: an impeller; at least one electric generator; a floating casing which contains two compartments which are partly filled with fluid; and an air- or gas-filled caisson, which has an open bottom and opens out to the passage, whereby in the caisson the impeller is rotatably mounted around the shaft which extends perpendicular to a passage direction of the passage and whereby the impeller is partly mounted in an air- or gas-filled space of the caisson and partly in the fluid in the passage, and the caisson is under pressure due to a compressor.
Claims 2-6 and 8-18 are considered allowable based on their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4207739 A to Scarpi is considered to be the closest prior art to the present invention. Scarpi discloses an impeller (Fig. 15: 11) which is rotatable around a shaft; at least one electric generator (12), a drive shaft of the at least one electric generator is coupled at least in one direction of rotation in a torque transmitting manner to the shaft of the impeller (shaft that connects 11 and 12); a floating casing which contains two compartments (1a and 2a) which are partly filled with fluid (5), the two compartments are fluidly connected with each other via a passage (passage under 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832